Order entered December 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01053-CV

          IN THE BEST INTEREST AND PROTECTION OF K.G.

                On Appeal from the County Court at Law No. 2
                             Hunt County, Texas
                      Trial Court Cause No. M-11992

                                     ORDER

      Before the Court is appellant’s December 28, 2020 motion for extension of

time to file his brief. We GRANT the motion and ORDER the brief received

December 24, 2020 filed as of the date of this order.

      Appellee’s brief shall be filed no later than January 14, 2021.

                                             /s/    LANA MYERS
                                                    JUSTICE